          Case 19-03591 Document 13 Filed in TXSB on 02/03/20 Page 1 of 1




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                     ENTERED
                                                                                          02/03/2020
 IN RE:                                       §
     MICHAEL ALLEN COLLINS,                   §                 Case No. 19-32745
                                              §
                     Debtor                   §
                                              §
                                              §
 CORINNA von SCHÖNAU-RIEDWEG                  §
 and
 EBUR INVESTMENTS, LLC                        §
                                              §
                    Plaintiffs,               §
                                              §
 vs.                                          §             Adversary No. 19-03591
                                              §
 MICHAEL ALLEN COLLINS,                       §
                                              §
                   Defendant.                 §


                                          FINAL JUDGMENT

        Pursuant to the Stipulation attached as Exhibit A to Plaintiffs Corinna von Schonau-

Riedweg and Ebur Investment, LLC’s Second Motion to Dismiss Adversary Proceeding Under

Fed. R. Bankr. P. 7041 and Approval of Related Stipulation filed in the main bankruptcy case

captioned above, the Court, under Rules 7041 and 9021 and as its final judgment in this above-

captioned adversary proceeding, hereby ORDERS that the above-captioned adversary proceeding

is DISMISSED.



                        April 06,
                      February 03,2018
                                   2020       _________________________________________

                                              Judge Presiding




US_Active\113786303\V-1
